DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive or moot. 
With regards to the 112(a) rejections under MPEP 2161.01 are withdrawn due to the amendments. The 112a rejection for 10/22 based on the insufficient disclosure for the genus is maintained. 
With regards to the 112(b) applicants argue the meaning of neutral is clear based on the usage in the art. Based on the usage of the term in the specification, the uses of which are quoted in the action, the use of the word neutral appears to be used as synonymous with “baseline”. However, as discussed in Provisional which is in the art and thus provides evidence of the usage in the art; there are distinctions between baseline and neutral, Provisional [0002] “A baseline face is the normative face for an individual. It is different from the neutral face which is just a muscle-relaxed face”. As such neutral appears to be relative and the rejection is maintained. The 112b with regards to Claim 24 is withdrawn. 
With regards to the 101 discussion, Applicants appear to be arguing that the limitations cannot be performed in the human brain. Specifically arguing that the “computationally tracking . . .” is more than can be handled in the brain. However, Examiner disagrees because a human can observe another person’s face (or a video of a person’s face) and mentally track how multiple facial features of a person’s face change simultaneously; such facial features including “AU25 (lips part), AU27 (mouth stretch), AU24 (lip pressor), AU23 (lip tightener), AU20, (lip stretcher), AUI 7 (chin raiser), AU15 (lip comer depressor), 
With regards to the 102/103 remarks the Applicants reference the amendment no specific argument is presented. The amendments are not deemed to overcome the art of reference as discussed below, thus applicant’s remarks with regard to the 102/103 is not persuasive. For the above reasons applicants arguments are not persuasive. In response to Applicants request for clarification some quotes have been added to the rejection. Applicants other claims rely on the arguments discussed above and are not persuasive for the same reasons. 

Claim Rejections - 35 USC § 112(a)
Claims 1-2, 4-10 and 13-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 17 recite “generating an average  of neutral expression facial features based on the tracked simultaneous movement of the plurality of landmark points, calculating an individualized facial action baseline based on the average  of neutral expression facial features” however based on the specification [0062] “whether the user is already showing differences from their average baseline” and [0077] “The response of the patient to these baseline images may be averaged to obtain a customized baseline against which other collected patient responses to the presentation of future . . . images and action unit movement can be compared to measure changes in such movements.” the baseline appears . 

Claims 10 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Schizophrenia ([0037]-[0038]), does not reasonably provide enablement for any and all possible diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice/use the invention commensurate in scope with these claims. Applicant has claimed a broad genus of any possible disease and the specification only provides one example which is not enough examples to enable the use of the invention for such a broad genus. For example it would be unclear how this would be applicable for heart disease or diabetes. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-10 and 13-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "neutral" in claim 1 is a relative term which renders the claim indefinite.  The term "neutral" is not defined by the claim, the specification does not provide a standard for ascertaining the The spec uses the term neutral three times in two paragraphs:

. . . By basing the patient's visual myographic signature on a comparison to their own, personally indexed visual baseline (established from a composite array of neutral expression imagery collected from the daily dosing application), the system can better extract variation from normal for that particular patient. . . .

. . . As is known in the art, when a particular action unit moves (action units may comprise a single or multiple points, keypoints or landmarks), it is possible to measure this movement. However, if the action unit moves too far from an expected “neutral” location, the system breaks down and the action unit cannot be recognized. However, rather than using as a “neutral” location system an average mask across all users, the system of the present disclosure relies on a more customized mask for the individual user. . . . 

From PG Pub [0037] and [0075] respectively, emphasis of “neutral” has been added. None of these portions of the specification disclose a standard for ascertaining a requisite degree of what is neutral. In one example a neutral face could be a face with no muscles engaged or it could be a face with how a person holds their face in a neutral settings but where muscles are engaged, ie resting smile or frown etc. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more, as evidenced by US 20130169781 (“can be reviewed manually by a user to determine adherence to the protocol.” [0027] and also [0052]), among other references. The judicial steps recited are the “computationally tracking”, “generating”, "calculating", “identifying” and "comparing" steps. The claims 1-2, 3-10, 13-30 individually and as a whole fail to integrate the judicial exception (“computationally tracking”, “generating”, "calculating", “identifying” and "comparing" steps) into a practical application. The "capturing" and “outputting” elements are considered pre-solution activity (data collection). The "presenting” of claim 14 is considered post solution activity. The claimed process does not improve the functioning of a computer or other technology/technical field, nor do the additional elements use the judicial exception in a meaningful way.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, "one or more processors", “video capture device”, "audio capture device" and "display", which, are well known and routine in the field of medical devices.

Per the Berkheimer requirement outputting audio/visual (monitors, speakers etc.), capturing images/audio (such as a video camera, web cam, cell phone cameras, laptop cameras etc.) and processors are well known in the art. All of the well-known aspects can be found in each of: a generally 

The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 14, 17-18 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kaliouby (Rana Kaliouby et al., US 20170238860) hereinafter Kali or, in the alternative, under 35 U.S.C. 103 as obvious over Kali over Stuart (Ami Stuart, “Founder's Story: Adam Hanina, CEO & Co-Founder”, posted 4/15/2016, https://www.youtube.com/watch?v=Cm3MtgsKbrM) hereinafter Hani. Kali 
Regarding claim 1, an interpretation of Kali discloses an apparatus for monitoring changes in symptoms of a patient, comprising: 
a display ([0051], [0053]-[0054] and Fig. 2 see also [0015], [0017], [0064]-[0074]); 
one or more processors ([0051], [0053]-[0054] and Fig. 2 see also [0015], [0017], [0063]-[0074]  and [0116]); 
a video capture device ([0051]-[0052] see also [0053]-[0054], [0063]-[0074]; Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds); 
a non-transitory, computer-readable medium storing one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0116] see also [0051], [0053]-[0054], [0117]-[0129]) comprising: 
capturing, using the video capture device, video data of the patient ([0050]-[0052] see also [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5) performing a predetermined task ([0051] including “An individual 220 can view 222 an electronic display 212 showing a stimulus 210 to the individual 220.”, [0053]-[0054], [0063], [0079] see also [0064]-[0074], [0091]-[0093] and Figs. 2 and 5; Provisional [0002] including “Analysis of mental states is key to being able to understand an individual's responses to surrounding stimuli. The stimuli can range from watching videos, playing video games, interacting with websites, observing advertisements, to many other items near and far. . . or to everyday events such as frustration during a traffic jam, boredom while standing in line, impatience while waiting for a cup of coffee, and as people interact with their computers and the internet.”, [0004] including “Determining a baseline face is crucial to identify a person's normal expression. Then when differences from this baseline face are encountered better analysis of the person's facial expressions is possible.”, [0020] “In some embodiments, collection of additional videos 160 may be performed.”, [0025] including 
computationally tracking simultaneous movement of a plurality of landmark points on a face of the patient in the video data captured at two or more of the plurality of capture sessions ([0050], [0084], [0089], [0092]-[0093], Figs. 9-10; Provisional [0019] including “the flow 100 may further comprise extracting sub-regions 142 of the frontal view”, [0021] including “The flow 200 may include performing feature extraction 212 based on the landmarks which were detected. The feature extraction may include identification and focus on specific image features in the region of the eyes, the eyebrows, the nose, the mouth, or the like. The extraction may include aggregation of local image descriptors in regions of interest.”, [0020] “In some embodiments, collection of additional videos 160 may be performed.”, [0025] including “enough images are collected so that a baseline face can be established over time.” see also [0002], [0004], [0022]-[0023]; Kali and Kali through the Provisional both recite gathering/tracking facial movement along a plurality of landmarks during more than one session),
generating an average of neutral expression facial features based on the tracked simultaneous movement of the plurality of landmark points ([0089], [0092]-[0093], Figs. 9-10; Provisional [0025] including “A baseline face can be considered to be the predominant mode of the scored facial images. A combination of face portions may be used to make up the baseline face. . . enough images are collected so that a baseline face can be established over time.” see also [0002], [0004]-[0005], [0018]-[0021], [0024]; The recited portions discuss the tracking of movement of different facial features (nose, mouth etc or sub portions thereof) and using data gathering over time/sessions to determine an average. Examiner notes per Merriam webster average is: “a single value (such as a mean, mode, or median) that summarizes or represents the general significance of a set of unequal values”, “Average.” Merriam-
calculating an individualized facial action baseline based on the average of neutral expression facial features (Provisional [0025] including “A baseline face can be considered to be the predominant mode of the scored facial images. A combination of face portions may be used to make up the baseline face.” see also [0002], [0004]-[0005], [0018]-[0020], [0024]), 
outputting, to the display, one or more visual stimuli configured to elicit a reaction in the patient ([0051], [0053]-[0054], [0063], [0069]-[0071] see also [0064]-[0065], [0072]-[0074], [0091]-[0093] and Figs. 2 and 5), 
capturing, using the video capture device, a video recording of the patient performing the reaction ([0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080] see also [0064]-[0068], [0072]-[0074], [0091]-[0096] and Figs. 2 and 5), 
identifying the reaction based on the video recording, at least some of the reaction occurring within less than 250 ms after presentation of the visual stimuli ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; As explained the cameras are capturing images in response to the stimulus and those cameras capture microexpressions, which as stated in Kali “Sometimes the micro expressions might only last about fifty milliseconds.” [0071], thus the reference discloses capturing data in the first 250ms. Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds and higher frame rates would be faster. Additionally, while not relied upon for the rejection of claim 1 Examiner notes that capturing microexpression is generally known as evidenced by Hau (Stephan Hau, US 20170364741) hereinafter Hau, see [0021]-[0022], [0029] and [0044] see also [0002]-[0003], [0017], [0026]), and 


	In the alternative, an interpretation of kali may not explicitly disclose video data of the patient performing a predetermined task at a plurality of sessions; comparing facial movements in the reaction to the individualized facial action baseline.
However, in the same field of endeavor (medical devices), Hani teaches disclose video data of the patient performing a predetermined task at a plurality of predetermined times (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined tasks at predetermined times 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware”); comparing facial movements in the reaction to the individualized facial action baseline (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined task at predetermined time. 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware”; Examiner notes that the AI determination inherently requires a comparison to a baseline as established through training supervised or unsupervised both of which are disclosed by Kali). Examiner notes that what is being discussed is also present in AiCureDigital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8).



Examiner also notes that Han cited below also discloses such related elements including “These movements may be correlated in time to properly determine sequence of administration, and may be compared to the first use by the user of the system in a controlled environment, such as a clinic” [0051] among others, ie a baseline for performing the medication administration for comparison.

Regarding claim 2, an interpretation of Kali further discloses wherein reaction comprises one or more microexpressions ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5), and wherein identifying the reaction comprises analyzing the one or more microexpressions ([0051], [0053]-[0054] and [0069]-[0071] see also [0063]-[0068], [0073]-[0076], [0082]-[0083] and Figs. 2-3 and 5).

Regarding claim 4, an interpretation of Kali further discloses wherein comparing the facial movements in the reaction to the individualized facial action baseline comprises: calculating a function of two or more action units associated with the face of the patient (Provisional [0002], [0021]-[0023] see 

 Regarding claim 5, an interpretation of Kali further discloses wherein the facial movements comprise movement of one or more action units associated with a face of the patient, each action unit corresponding to a specific region on the face of the patient ([0045], [0052], [0055], [0068], [0073]-[0074] see also [0069]-[0071], [0089], [0095] and [0102]), and wherein the movement of the one or more action units comprises a movement away from a baseline position of the one or more action units as determined in the individualized facial action baseline (Provisional “Determining a baseline face is crucial to identify a person’s normal expression. Then when differences from this baseline face are encountered better analysis of the person’s facial expressions is possible” in [0004] and [0024]-[0025] see also [0002]-[0003], [0006] and [0008]; Kali [0052], [0068], [0071], [0073]-[0074] see also [0069]-[0070], [0077], [0089], [0095] and [0102]).

Regarding claim 6, an interpretation of Kali further discloses wherein the visual stimuli comprise presentation of a predetermined image ([0048], [0053] see also [0063]-[0066]) selected to elicit a 

Regarding claim 7, an interpretation of Kali further discloses wherein the visual stimuli comprises a sequence of images, and wherein the operations comprise measuring a reaction of the patient after presentation of each image of the sequence of images ([0048], [0053]-[0054], [0063]-[0066] see also [0048], [0079] and Figs. 2 and 5-6; Examiner notes that Kali includes videos which are a sequence of images and also “In some embodiments, different versions of the media presentation are presented and the mental states of the individual or the group are compared for the different versions. The media presentation is changed, in some embodiments, based on the mental states. Such changes can include changing a length of the media presentation, adding or deleting scenes,” which shows different variations of videos or images. Examiner notes this is also shown in the YouTube video recited in the conclusion section see about 5:14 and 5:16 into the video).
In the alternative, an interpretation of Kali may not explicitly disclose wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images.
However, in the same field of endeavor (medical devices), Hani teaches wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images (6:00-6:30; Shows instructions and an image of the individual; Furthermore Examiner notes this is generally known as evidenced by Hua [0022], [0025]-[0027], [0056] and Fig. 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hani because Kali/provisional 

Regarding claim 14, an interpretation of Kali discloses the above including wherein the operations comprise presenting the identified reaction to a user of the system ([0016], [0091] and [0106]-[0108] see also [0051], [0069]-[0074]; Examiner notes that Han also teaches this [0050]-[0052] see also [0025] and [0028]).

 Regarding claim 17, an interpretation of Kali discloses a method for monitoring changes in symptoms of a patient, the method comprising: 
capturing, using the video capture device, video data of the patient ([0051]-[0052] see also [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5) performing a predetermined task ([0051] including “An individual 220 can view 222 an electronic display 212 showing a stimulus 210 to the individual 220.”, [0053]-[0054], [0063], [0079] see also [0064]-[0074], [0091]-[0093] and Figs. 2 and 5; Provisional [0002] including “Analysis of mental states is key to being able to understand an individual's responses to surrounding stimuli. The stimuli can range from watching videos, playing video games, interacting with websites, observing advertisements, to many other items near and far. . . or to everyday events such as frustration during a traffic jam, boredom while standing in line, impatience while waiting for a cup of coffee, and as people interact with their computers and the internet.”, [0004] including 
computationally tracking simultaneous movement of a plurality of landmark points on a face of the patient in the video data captured at two or more of the plurality of capture sessions ([0050], [0084], [0089], [0092]-[0093], Figs. 9-10; Provisional [0019] including “the flow 100 may further comprise extracting sub-regions 142 of the frontal view”, [0021] including “The flow 200 may include performing feature extraction 212 based on the landmarks which were detected. The feature extraction may include identification and focus on specific image features in the region of the eyes, the eyebrows, the nose, the mouth, or the like. The extraction may include aggregation of local image descriptors in regions of interest.”, [0020] “In some embodiments, collection of additional videos 160 may be performed.”, [0025] including “enough images are collected so that a baseline face can be established over time.” see also [0002], [0004], [0022]-[0023]; Kali and Kali through the Provisional both recite gathering/tracking facial movement along a plurality of landmarks during more than one session);
generating an average of neutral expression facial features based on the tracked simultaneous movement of the plurality of landmark points ([0089], [0092]-[0093], Figs. 9-10; Provisional [0025] including “A baseline face can be considered to be the predominant mode of the scored facial images. A combination of face portions may be used to make up the baseline face. . . enough images are collected so that a baseline face can be established over time.” see also [0002], [0004]-[0005], [0018]-[0021], [0024]; The recited portions discuss the tracking of movement of different facial features (nose, mouth etc or sub portions thereof) and using data gathering over time/sessions to determine an average. 
calculating an individualized facial action baseline based on the average of neutral expression facial features (Provisional [0025] including “A baseline face can be considered to be the predominant mode of the scored facial images. A combination of face portions may be used to make up the baseline face.” see also [0002], [0004]-[0005], [0018]-[0020], [0024]), 
outputting, to the display, one or more visual stimuli configured to elicit a reaction in the patient ([0051], [0053]-[0054], [0063], [0069]-[0071] see also [0064]-[0065], [0072]-[0074], [0091]-[0093] and Figs. 2 and 5), 
capturing, using the video capture device, a video recording of the patient performing the reaction ([0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080] see also [0064]-[0068], [0072]-[0074], [0091]-[0096] and Figs. 2 and 5), 
identifying the reaction based on the video recording, at least some of the reaction occurring within less than 250 ms after presentation of the visual stimuli ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; As explained the cameras are capturing images in response to the stimulus and those cameras capture microexpressions, which as stated in Kali “Sometimes the micro expressions might only last about fifty milliseconds.” [0071], thus the reference discloses capturing data in the first 250ms. Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds and higher frame rates would be faster. Additionally, Examiner notes that capturing microexpression is generally known as evidenced by Hau, see [0021]-[0022], [0029] and [0044] see also [0002]-[0003], [0017], [0026]), and 


In the alternative, an interpretation of kali may not explicitly disclose video data of the patient performing a predetermined task at a plurality of sessions; comparing facial movements in the reaction to the individualized facial action baseline.
However, in the same field of endeavor (medical devices), Hani teaches disclose video data of the patient performing a predetermined task at a plurality of predetermined times (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined tasks at predetermined times 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware”); comparing facial movements in the reaction to the individualized facial action baseline (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right time” – predetermined task at predetermined time. 6:35 shows treatment over time including previous 7 days, about 7:15 it states “entirely software based” with “no widgets, no custom hardware”; Examiner notes that the AI determination inherently requires a comparison to a baseline as established through training supervised or unsupervised both of which are disclosed by Kali). Examiner notes that what is being discussed is also present in AiCureDigital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8).



Examiner also notes that Han cited below also discloses such related elements including “These movements may be correlated in time to properly determine sequence of administration, and may be compared to the first use by the user of the system in a controlled environment, such as a clinic” [0051] among others, ie a baseline for performing the medication administration for comparison.

 Regarding claim 18, an interpretation of Kali further discloses wherein the reaction comprises one or more microexpressions ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; See also the rejection of claims 1 and 17), and wherein the one or more microexpressions comprise movement of one or more action units of a face of the patient ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5).

Regarding claim 23, an interpretation of Kali further discloses wherein the operations comprise: updating the individualized facial action baseline based on comparing the facial movements in the 

 Regarding claim 27, an interpretation of Kali further discloses wherein the plurality of landmark points comprise 68 points ([0073] including “The AUs range in number from 0 (neutral face) to 98 (fast up-down look).”, see also the rejection of claim 1; Provisional [0023]).

 Regarding claim 28, an interpretation of Kali further discloses wherein generating the average of neutral expression facial features comprises deriving 17 facial action units based on the tracked simultaneous movement of the plurality of landmark points ([0073] including “The AUs range in number from 0 (neutral face) to 98 (fast up-down look). The AUs include so-called main codes (inner brow raiser, lid tightener, etc.), head movement codes (head turn left, head up, etc.), eye movement codes (eyes turned left, eyes up, etc.),”, see also the rejection of claim 1; Provisional [0023]).

 Regarding claim 29, an interpretation of Kali further discloses wherein generating the average of neutral expression facial features comprises determining 18 gesture classes based on the tracked simultaneous movement of the plurality of landmark points ([0073] including “The AUs range in number from 0 (neutral face) to 98 (fast up-down look). The AUs include so-called main codes (inner brow raiser, lid tightener, etc.), head movement codes (head turn left, head up, etc.), eye movement codes (eyes turned left, eyes up, etc.),”, see also the rejection of claim 1; Provisional [0023]).

Claim Rejections - 35 USC § 103
Claims 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hau. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Hau.
Regarding claim 10, an interpretation of Kali further discloses wherein the operations comprise comparing the individualized facial action baseline to facial movements of a plurality of other patients sharing a disease condition with the patient, wherein the disease condition is associated with altered facial movements of people having the disease condition ([0048], [0065], [0108] see also [0101]; Examiner notes that using the device with other patients sharing the “disease condition” is an intended use of device the structural elements do not discriminate between those with and without the “disease condition”, the recited references disclose a device structurally capable of performing the claimed elements. Kali and Provisional disclose determining an individual’s baseline, Kali additionally discloses the ability to apply date from one or more individuals to others.).
An interpretation of Kali may not explicitly disclose a plurality of other patients sharing a disease condition with the patient.
However, in the same field of endeavor (medical devices), Hau teaches wherein a plurality of other patients sharing a disease condition with the patient (“And the micro-expression data may then be aggregated across different subjects for each such topic, and may be further correlated to other subject-specific data separately obtained, such as the age, gender, race, and background of the subject (e.g., current or prior professions/jobs, psychological diagnoses, and the like).” [0006] see also [0010], [0027]-[0029], [0042], [0056]; It recites correlations between the micro expression and those with psychological diagnoses ie those with a disease condition).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include correlating the data captured of a specific 

 Regarding claim 15, an interpretation of Kali discloses the above and further discloses wherein the visual stimuli comprise a sequence of stimuli, at least one of the stimuli being presented in accordance with a response of the patient to a prior question ([0063]-[0066] see also [0048], [0053]-[0054], [0079] and Figs. 2 and 5-6). 
An interpretation of Kali may not explicitly disclose wherein the visual stimuli comprise a sequence of questions, at least one of the questions being presented in accordance with a response of the patient to a prior question. 
However, in the same field of endeavor (medical devices), Han teaches wherein the stimulus presented to the patient comprises a sequence of questions, at least one of the questions being presented in accordance with a response of the patient to a prior question. ([0020] see also [0019] and [0055]; Examiner notes this is also shown through the Hani cited above and Han/Hanina reference cited below see Hanina [0036]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include adjusting stimuli based on questions because Kali already discloses doing adjusting stimuli based on response and a question is merely a particular stimuli, also as discussed in Hau it allows for better interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or 

 Regarding claim 16, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the operations comprise determining an amount of time the patient takes to audibly respond to the prior question.
However, in the same field of endeavor (medical devices), Han teaches wherein the operations comprise determining an amount of time the patient takes to audibly respond to the prior question ([0020], [0027]-[0029] see also [0004]-[0005], [0008], [0022], [0025]-[0026], [0038]-[0045]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include adjusting stimuli based on questions and recording response time because Hau teaches it improves interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie determine a state of the user using microexpressions.

Claim Rejections - 35 USC § 103
Claim 8-9, 13, 19-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hanina (Adam Hanina et al., US 20130169781) hereinafter Han. Han incorporates by reference “Ser. No. 12/620,686, filed Nov. 18, 2009 to Hanina et al.” which published as US 20110119073 hereinafter Hanina, among others. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Han.

However, in the same field of endeavor (medical devices), Han teaches wherein the visual stimuli comprise one or more instructions relating to administration of medication ([0024]-[0025], [0029] see also [0050]-[0052]; Hanina [0008]-[0009], [0018] see also [0030] and Figs. 1 and 3; Hani also discloses this see the portions recited in claim 1), and wherein the operations comprise determining from the video recording whether the patient has properly administered the medication according to the one or more instructions ([0027], [0029], [0051] see also [0024]-[0025] and [0052]; Hanina [0008]-[0009], [0018] see also Hanina [0030] and Hanina Figs. 1 and 3; Examiner notes this can also be seen in Hani and the Youtube video referenced in the conclusion section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response as taught by Han because Kali allows for the determination based on stimulus and instructions are merely a form of stimulus and the response, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

 Regarding claim 9, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein determining whether the patient has properly administered the 
However, in the same field of endeavor (medical devices), Han teaches wherein determining whether the patient has properly administered the medication comprises analyzing one or more of hand gestures, head tile, swallowing, jaw movement, pill grip, shoulder movement, neck strain, changes in breathing, pupil control, changes in blinking speed, changes in blinking consistency, or eye fluttering ([0050]-[0052] see also [0027], [0029], [0051] and Figs. 1-2 and 5-6; Hanina [0008]-[0009], [0018], [0030] and Hanina Figs. 1 and 3; This is claiming the action of the user not an element of the apparatus.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response as taught by Han because Kali allows for the determination based on stimulus and instructions are merely a form of stimulus and the response, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

Regarding claim 13, an interpretation of Kali further discloses capturing, using an audio capture device, an audio recording of the patient performing the reaction ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5).
An interpretation of Kali may not explicitly disclose identifying the reaction based on the audio recording.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include audio response as taught by Han because Kali itself discloses capturing audio also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

Regarding claim 19, an interpretation of Kali further discloses capturing, using an audio capture device, an audio recording of the patient performing the reaction ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5) including based on audio captured  within 250 ms after presentation of the visual stimuli to the patient ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5).
An interpretation of Kali may not explicitly disclose identifying the reaction based on the audio recording.
However, in the same field of endeavor (medical devices), Han teaches capturing, using an audio capture device, an audio recording of the patient performing the reaction, and identifying the reaction based on the audio recording ([0046] and [0051]-[0052] see also [0049]-[0050]) including based on audio captured  within 250 ms after presentation of the visual stimuli to the patient ([0046] and [0051]-[0052] see also [0049]-[0050]).


 Regarding claim 20, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the predetermined task comprises medication administration.
However, in the same field of endeavor (medical devices), Han teaches wherein the predetermined task comprises medication administration ([0046] and [0051]-[0052] see also [0049]-[0050]; Furthermore, Examiner notes that Hani and the Youtube video recited in the conclusion disclose an AI for medication administration adherence).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.


However, in the same field of endeavor (medical devices), Han teaches wherein the plurality of predetermined times occur over multiple days (Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.
In the alternative, in the same field of endeavor (medical devices), Hani and Han teaches wherein the plurality of predetermined times occur over multiple days (Hani 5:40, 6:20, 6:35; Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han and Hani because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user (Han [0013]) and which creates better health outcomes and more cost effective clinical trials (Hani ~3:40-4:30; ~6:40). Furthermore, the combination of Kali with Hani and Han is merely combining prior art elements 

 Regarding claim 24, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, instructions comprising a direction to the patient to perform the predetermined task.
However, in the same field of endeavor (medical devices), Han teaches wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, instructions comprising a direction to the patient to perform the predetermined task (Hani 5:40, 6:20, 6:35; Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use of it, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

Claim Rejections - 35 USC § 103
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view Movellan (Javier Movellan et al., US 20140315168) hereinafter Mov. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Mov.
Regarding claim 22, an interpretation of Kali discloses the above including the selection of a predetermined stimulus ([0048], [0053] see also [0063]-[0066]). An interpretation of Kali may not explicitly disclose selecting the one or more visual stimuli based on the disease condition of the patient, wherein the disease condition is associated with altered facial movements of people having the disease condition.
However, in the same field of endeavor (medical devices), Mov teaches selecting the one or more visual stimuli based on a disease condition of the patient, wherein the disease condition is associated with altered facial movements of people having the disease condition ([0006] including “the first stimulus being evocative of a predetermined emotion or affective state”, [0066], claim 1 see also [0030]; Examiner notes that using the system wherein the disease condition is associated with “altered facial movements” is an intended use of device the structural elements, the recited references disclose a structurally capable of performing the claimed elements. Kali and Provisional disclose determining an individual’s baseline and Mov recites both determining a diagnosis and applying stimulation based on the diagnosis.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the stimulus and reaction analysis of Kali to include the selection of specific disease relevant stimulation and analysis as taught by Mov because it provides stimulation which is specific for the disease allowing for the monitoring of the disease state ([0004]-[0005], [0053]).

Claim Rejections - 35 USC § 103
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Kurtz (Andrew Kurtz et al., US 20080294012) hereinafter Kur. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Kur.
Regarding claim 25, an interpretation of Kali discloses the above including wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display media/images/visual stimulus (see the rejection of claim 1). An interpretation of Kali may not explicitly disclose wherein instructions comprising a direction to the patient to perform a background action.
However, in the same field of endeavor (medical devices), Kur teaches wherein instructions comprising a direction to the patient to perform a background action ([0062]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions to perform additional actions as recited in Kur because it allows for a robust data for analysis in the baseline ([0062]).

Claim Rejections - 35 USC § 103
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Kurtz Kur in further view of Hau. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Kur and Hau.
 Regarding claim 26, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the background action comprises at least one of walking or talking.
However, in the same field of endeavor (medical devices), Hau teaches wherein the background action comprises talking ([0020] see also [0017]-[0019] and [0055]; Examiner notes this is also shown through Hani cited above and Han/Hanina reference cited above see Hanina [0036])
.

Claim Rejections - 35 USC § 103
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view Movellan (Javier Movellan et al., US 20140316881) hereinafter Movel which in [0024] incorporated by reference in its entirety “Ser. No. 14/179,481, entitled FACIAL EXPRESSION MEASUREMENT FOR ASSESSMENT, MONITORING, AND TREATMENT EVALUATION OF AFFECTIVE AND NEUROLOGICAL DISORDERS . . . which is hereby incorporated by reference in its entirety” using the PG Pub of 14/179,481, Mov for paragraph numbers. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Movel.
Regarding claim 30, an interpretation of Kali further discloses wherein identifying the reaction, including the at least some of the reaction occurring within less than 250 ms after presentation of the visual stimuli ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5).
an interpretation of Kali may not explicitly disclose identifying the reaction in real-time during a single session with the patient.
However, in the same field of endeavor (medical devices), Movel teaches identifying the reaction in real-time during a single session with the patient ([0003] including “including real time actions responsive to the stimuli.”, [0037] including “The computing device may analyze the facial 
 It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the reaction identification in Kali to include identifying the reaction in real time as recited in Movel because it real time responses to the reactions ([0003]) and provides diagnosis and frequent monitoring for patients (Mov [0003]-[0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Provisional appears to be substantially embodied by US 20120243751 see [0020], [0027]-[0028], [0030], [0037], [0039] and Figs. 1-3; US 20080140444; US 5802220; US 5774591; Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8), Examiner notes the video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”; US 20150363570 see [0035], [0074] and Fig. 4.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	17 February 2022